DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-16 and 21-24 of the Amendment and Response to Office Action (“Amendment/Response”) of 28 January 2022.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 20 April 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-7, 21, and 22 constitutes a process under 35 USC 101, as does the “method” of claims 8-16, 23, and 24. Accordingly, claims 1-16 and 21-24 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Amendment/Response as an example, the claim recites the following abstract idea limitations:
“A method of moving a plurality of rigs between wells, the method comprising: receiving historical well data regarding individual well types and historical rig data regarding individual rigs.”
“Generating a Markov Chain model from the historical well data and the historical rig data.”
Wherein: the Markov Chain model comprises a plurality of states and a plurality of links between states.”
“Each state of the plurality of states is a well class derived from the historical well data.”
“Each link indicates a number of rigs that traveled between individual well classes.”
“Determining, using the Markov Chain model a probability of rigs moving between individual well classes.”
“Predicting movement of individual rigs of the plurality of rigs between future wells based at least in part on the Markov Chain model.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as managing personal behavior, including following instructions involved in drill rig scheduling, and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “receiving historical well data”), evaluation (see, e.g., the claimed “generating a Markov Chain model”), and judgment (see, e.g., the claimed “predicting movement”), and thus, the limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Amendment/Response as an example, the claim recites the following limitations:
“Moving the plurality of rigs between future wells based at least in part on the predicted movement of individual rigs of the plurality of rigs.”
	The above-listed limitation, in one interpretation, can be characterized as managing personal behavior, including following instructions involved in drill rig scheduling, and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas (see MPEP 2106.04(a)), leaving independent claim 1 with no additional elements to meet the criteria of Step 2A, Prong Two, or Step 2B, of the eligibility analysis. Alternatively, the above-listed limitation is an additional element of claim 1, and when applying broadest reasonable interpretation in light of its context in the claim as a whole, the limitation is analogous to: “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016),” which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception. (See MPEP 2106.05(h).) In this instance, the situation parallels the situation in Parker v. Flook. “In Flook, the claim recited steps of calculating an updated value for an alarm limit (a numerical limit on a process variable such as temperature, pressure or flow rate) according to a mathematical formula ‘in a process comprising the catalytic chemical conversion of hydrocarbons.’ 437 U.S. at 586, 198 USPQ at 196. Processes for the catalytic chemical conversion of hydrocarbons were used in the petrochemical and oil-refining fields. Id. Although the applicant argued that limiting the use of the formula to the petrochemical and oil-refining fields should make the claim eligible because this limitation ensured that the claim did not preempt all uses of the formula, the Supreme Court disagreed. 437 U.S. at 588-90, 198 USPQ at 197-98. Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed.” (See id.) For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B.
	Independent claim 8, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claim 8 as patent ineligible. It should be noted that, to the extent claim 8 recites limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 in the Step 2A, Prong Two and Step 2B analyses above.
	Claims 2-7, 9-16, and 21-24 depend from one of independent claims 1 and 8. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. As a result, claims 1-16 and 21-24 are rejected under 35 USC 101 as ineligible for patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2010/0325075 A1 to Goel et al. (“Goel”), in view of Al Gharbi, Salem Hamoud. Drilling rig schedule optimization. Diss. King Fahd University of Petroleum and Minerals (Saudi Arabia), 2011. (“Al Gharbi”), and further in view of U.S. Pat. App. Pub. No. 2018/0165590 A1 to Vlassis et al. (“Vlassis”).
Regarding independent claim 1, Goel teaches the following limitations:
“A method of moving a plurality of rigs” to “wells, the method comprising” steps listed below. Goel teaches, in para. [0004], “Reservoir development planning may include making decisions regarding size, timing, and location of production platforms as well as subsequent expansions and connections, for example. Key decisions can involve the number, location, allocation to platforms, and timing of wells to be drilled and completed in each field.” Goel teaches, in para. [0018], “rig time.” Acts of drilling and completing wells using rigs, in Goel, read on the claimed “method of moving a plurality of rigs” to “wells.”
“Receiving historical well data” “and historical rig data.” Goel teaches, in para. [0018], “Such input data can comprise, unknown or ill-defined fluid dynamics, the size of the reservoir, the current state of development, current and projected prices of petroleum, drilling costs, cost per hour of rig time.” Receiving input data indicating the size of the reservoir, in Goel, reads on the claimed “receiving historical well data.” Receiving input data indicating the cost per hour of rig time, in Goel, reads on the claimed “receiving historical rig data.”
“Generating a Markov” “model from the historical well data and the historical rig data.” Goel teaches, in para. [0057], “The Markov decision process-based reservoir development planning system 600 includes one or more Markov decision process-based models for reservoir development planning 602. The Markov decision process-based model for reservoir development planning 602 is a Markov decision process-based model for optimizing the development plan given some target objective and subject to the constraints of the system.” Goel teaches, in para. [0058], “Additionally, the Markov decision process-based reservoir development planning system 600 may further include at least one source of input data 604, a high fidelity model for reservoir and/or surface facility behavior 606 and a solution routine 608. The high fidelity model for reservoir and/or surface facility behavior 606 is a high fidelity model, or reservoir simulation model, or a collection of reservoir simulation models where each element in the collection represents one possible realization of the uncertainty space.” Generating the Markov decision process-based models, with its input data, reservoir behavior, and surface facility behavior, in Goel, reads on the claimed “generating a Markov” “model from the” “well data and the” rig data.”
Al Gharbi teaches limitations below, of independent claim 1, that do not appear to be explicitly taught in their entirety by Goel:
The claimed “moving a plurality of rigs” is “between wells.” Al Gharbi teaches, on p. 2, “The Drilling Rig Schedule, illustrated in Table 1.1, shows a set of rigs (Rigs A-C) along with a group of wells. It indicates, for example, that in 2011 Rig A will drill, in the given order, wells W 22, W 20, W 27, W 25, W 39, W 45, and W 90.” The movement of Rig A to several different wells reads on the claimed “moving a plurality or rigs between wells.”
The claimed “historical well data” includes “data regarding individual well types.” Goel teaches, in para. [0018], “For example, the method can produce a reservoir development plan based on input data relevant to the reservoir and/or to the operation. Such input data can comprise, unknown or ill-defined fluid dynamics, the size of the reservoir, the current state of development, current and projected prices of petroleum, drilling costs, cost per hour of rig time, geological data, the cost of capital, current and projected available resources (human, financial, equipment, etc.), and the regulatory environment, to name a few representative possibilities.” While the reservoir size in Goel is a type of the claimed “historical well data,” and Goel opens the door to other possible forms of input data, Goel does not explicitly teach that the input data relates to the claimed “individual well types.” Al Gharbi teaches, in Section 2.1.2 (on pp. 5 and 6), “Well Factors” that read on the claimed “data regarding individual well types.”
The claimed “historical rig data” includes “data regarding individual rigs.” While the cost per hour of rig time, of Goel, is a type of “historical rig data,” and Goel opens the door to other possible forms of input data, Goel does not explicitly teach that the input data relates to the claimed “individual rigs.” Al Gharbi teaches, in Section 2.1.1 (on pp. 4 and 5), “Drilling Rig Factors” that read on the claimed “data regarding individual rigs.”
“Predicting movement of individual rigs of the plurality of rigs between future wells.” Al Gharbi teaches, in Table 1.1 (see p. 2), a drilling rig schedule for 2011 that shows rigs being used to drill various wells in 2012. The future time period portion of the table, in Al Gharbi, reads on the claimed “predicting movement of individual rigs of the plurality of rigs between future wells.”
“Moving the plurality of rigs between future wells based at least in part on the predicted movement of individual rigs of the plurality of rigs.” See the parts of Al Gharbi cited in the immediately preceding bullet point. Carrying out of the drilling rig schedule, in Al Gharbi, reads on the claimed “moving the plurality of rigs between future wells based at least in part on the predicted movement of individual rigs of the plurality of rigs.”
Al Gharbi describes drilling rig scheduling (see abstract, p. x), similar to the claimed invention and to Goel. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have: (i) expanded the types of input data in Goel, to include the drilling rig factors and well factors of Al Gharbi; and (ii) to have used the drilling rig schedules of Al Gharbi for planning in Goel, because drilling rig schedules are known to be affected by such drilling rig factors and well factors, and because of the importance of optimized drilling rig schedules from a present net value standing, as taught by Al Gharbi (see p. 4 and p. 2, respectively).
Vlassis teaches limitations below, of independent claim 1, that do not appear to be explicitly taught in their entirety by the combination of Goel and Al Gharbi:
The claimed “Markov” “model” includes a “Markov Chain model.” Goel teaches, in its abstract, “A Markov decision process-based support tool for reservoir development planning.” Goel does not appear to explicitly teach that the support tool involves use of the claimed “Markov Chain model.” Vlassis teaches, in para. [0012], “In some implementations, the user model is expressed as a Partially Observable Markov Decision Process (POMDP) that is converted from the transition matrix.” Vlassis teaches, in para. [0057], “In block 206, a personalized user model is generated based on the historical transition matrix (also referred to as a Markov chain).”
“The Markov Chain model comprises a plurality of states and a plurality of links between states.” Vlassis teaches, in para. [0012], “For instance, a point-of-interest recommendation system, which is accessible via an online service implemented by one or more computing devices, obtains data about sequences of prior activities undertaken by a population of hundreds of thousands of users, such as the sequences of locations visited by the various users from among thousands of possible locations. The recommendation system further determines a historical transition matrix that provides location transition probabilities based on the sequences of prior activities of the population of users. For example, the transition matrix may specify, for each location (i.e., a state), the probabilities that users would transition to each of the other locations.” Vlassis teaches, in para. [0057], “In block 206, a personalized user model is generated based on the historical transition matrix (also referred to as a Markov chain).” The Markov chain and user model, in Vlassis, read on the claimed “Markov Chain model.” The locations in Vlassis read on the claimed “states,” and the transitions between states, in Vlassis, read on the claimed “links between states.”
“Each state of the plurality of states is a well class derived from the historical well data.” Goel teaches, in para. [0004], “Key decisions can involve the number, location, allocation to platforms, and timing of wells to be drilled and completed in each field.” The locations, in Goel, are types of the claimed “states.” Al Gharbi teaches, in Section 3.2 (see p. 22), “The list will have the name, location and detailed information about the drilling operation type of each well. It is worth noting that this information differs based on the purpose and objective of each well. Based on these details, the scheduler will classify the wells in accordance with their complexity and time needed to complete the drilling operation. Then, the scheduling operators will locate these wells on the map. Usually, the wells having a similar level of complexity will be close to one another geographically.” The identification of wells based on their purposes, objectives, and complexity, in Al Gharbi, reads on the claimed “well class derived from the historical well data.” The combination of Goel and Al Gharbi, however, does not appear to explicitly teach that the locations and well types are “states” of a model. Vlassis teaches, in para. [0012], “For example, the transition matrix may specify, for each location (i.e., a state), the probabilities that users would transition to each of the other locations.” Vlassis teaches locations (like those of the combination of Goel and Al Gharbi) that are the claimed “states.”
“Each link indicates a number of rigs that traveled between individual well classes.” As explained above, the combination of Goel and Al Gharbi teaches elements that read on the claimed “rigs that traveled between individual well classes.” Vlassis teaches, in para. [0012], “For instance, a point-of-interest recommendation system, which is accessible via an online service implemented by one or more computing devices, obtains data about sequences of prior activities undertaken by a population of hundreds of thousands of users, such as the sequences of locations visited by the various users from among thousands of possible locations. The recommendation system further determines a historical transition matrix that provides location transition probabilities based on the sequences of prior activities of the population of users.” The transitions, in Vlassis, read on the claimed “link.” The users, in Vlassis, are analogous to the claimed “rigs,” in that operators of rigs are users of said rigs. The data in Vlassis, indicating the travel paths of sequences of a population of users, to various locations, when applied in the context of the combination of Goel and Al Gharbi, reads on the claimed “each link indicates a number of rigs that traveled between individual well classes.”
“Determining, using the Markov Chain model a probability of rigs moving between individual well classes.” As explained above, the combination of Goel and Al Gharbi teaches elements that read on the claimed “rigs moving between individual states.” See the passage of Vlassis cited in the immediately preceding bullet point. Vlassis teaches, in para. [0057], “In block 206, a personalized user model is generated based on the historical transition matrix (also referred to as a Markov chain).” The determining of the historical transition matrix that provides transition probabilities, in Vlassis, when applied in the context of the combination of Goel and Al Gharbi, reads on the claimed “determining, using the Markov Chain model a probability of rigs moving between individual well classes.”
The claimed “predicting” is “based at least in part on the Markov Chain model.” Vlassis teaches, in para. [0012], “Using the transition matrix generated from the population of users, the recommendation system generates a user model that is a personalized model of a particular user's behavior.” Vlassis teaches, in para. [0017], “For example, an action may be a recommendation that the user move from a first location to a second location (i.e., transitioning from a first state to a second state).” Vlassis teaches, in para. [0057], “In block 206, a personalized user model is generated based on the historical transition matrix (also referred to as a Markov chain).” Vlassis teaches, in para. [0049], “FIG. 2 is a flow chart depicting an example of a process 200 for learning user preferences and predicting user behavior based on sequential user behavior data to improve recommendation of various actions to a user.” The predicting of user behavior, in connection with making recommendations to the user about moving between locations, in Vlassis, reads on the claimed “predicting” “based at least in part on the Markov Chain model.”
Vlassis describes recommending locations to users (see abstract, also para. [0002]), similar to the claimed invention and to the combination of Goel and Al Gharbi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Markov decision process-based support tool for reservoir development, of the combination of Goel and Al Gharbi (see Goel, title), to include use of Markov chains, of Vlassis, for optimizing plans for reservoir development planning, as taught by Vlassis (see abstract).
Regarding claim 2, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, further comprising deploying the plurality of rigs according to the predicted rig movement.” Goel teaches, in its abstract, “Once the reservoir model is optimized, final development plans may be generated.” Goel teaches, in para. [0004], “Reservoir development planning may include making decisions regarding size, timing, and location of production platforms as well as subsequent expansions and connections, for example. Key decisions can involve the number, location, allocation to platforms, and timing of wells to be drilled and completed in each field. Post drilling decisions may include determining production rate allocations across multiple wells.” Goel teaches, in para. [0018], “rig time.” Going from planning to drill wells using rigs, to making post drilling decisions, in Goel, reads on the claimed “deploying the plurality of rigs according to the predicted rig movement.” Additionally, Al Gharbi teaches, on p. 2, “The Drilling Rig Schedule governs and controls all the drilling operations,” and teaches, on p. 5, “Rig Speed” and “Moving Cost.”
Regarding claim 3, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, wherein: the Markov Chain model comprises a plurality of well classes corresponding to the plurality of states.” As explained above, the combination of Goel and Al Gharbi teaches wells at locations, wherein the wells have different characteristics (see para. [0018] of Goel and pp. 4-6 of Al Gharbi), that reads on the claimed “plurality of well classes corresponding to the plurality of states.” Vlassis teaches use of a Markov chain that is based on locations (see paras. [0012] and [0017]). Applying the location-based Markov model of Vlassis to the locations of the wells of the combination of Goel and Al Gharbi, reads on the claim limitation. The rationales for combining the teachings of Goel, Al Gharbi, and Vlassis, from the rejection of claim 1, also apply to this rejection of claim 3.
“Each well class of the plurality of well classes is defined by one or more well attributes.” Al Gharbi teaches, in Section 3.2 (see p. 22), “The list will have the name, location and detailed information about the drilling operation type of each well. It is worth noting that this information differs based on the purpose and objective of each well. Based on these details, the scheduler will classify the wells in accordance with their complexity and time needed to complete the drilling operation. Then, the scheduling operators will locate these wells on the map. Usually, the wells having a similar level of complexity will be close to one another geographically.” The identification of wells based on their purposes, objectives, and complexity, in Al Gharbi, reads on the claimed “each well class of the plurality of well classes is defined by one or more well attributes.” Additionally, the existence of wells having different well factors, in Al Gharbi (see pp. 5 and 6), reads on the claim limitations.
Regarding claim 4, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 3, wherein the one or more well attributes comprises one or more of: shore type, fluid type, drilling operation, and well type.” Al Gharbi teaches, on p. 5, “Well Factors” including “Fluid type.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of claim 1, also apply to this rejection of claim 4.
Regarding claim 5, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, further comprising receiving the one or more well attributes from a user.” Goel teaches, in para. [0071], “The input data may be provided from a combination of manual data entry.” The receipt of manually entered data, in Goel, reads on the claimed “receiving the one or more well attributes from a user.”
Regarding claim 6, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, further comprising receiving one or more rig movement priorities, wherein the predicting movement of individual rigs of the plurality of rigs moving between future wells is further based at least in part on the one or more rig movement priorities.” As explained above, the combination of Goel, Al Gharbi, and Vlassis teaches elements that read on the claimed “predicting movement of individual rigs of the plurality of rigs moving between future wells.” Al Gharbi teaches, on p. 7, “Optimizing the Rig Move,” and teaches, on p. 26, “Rig Speed: there will be a need to select the rig that can reach the well faster,” which reads on the claimed “receiving one or more rig movement priorities” and “predicting movement” “based at least in part on the one or more rig movement priorities.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of claim 1, also apply to this rejection of claim 6.
Regarding claim 7, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, further comprising receiving initial rig information for the plurality of rigs, wherein the predicting movement of individual rigs of the plurality of rigs moving between future wells is further based at least in part on the initial rig information.” Al Gharbi teaches, on p. 26, “Since the goal is cost-based optimization, all these factors will be converted to monetary values” and “To convert the drilling rig factors to monetary values.” The receipt of drilling rig factors, for use in drilling rig scheduling, in Al Gharbi, reads on the claimed “receiving initial rig information for the plurality of rigs, wherein the predicting movement of individual rigs of the plurality of rigs moving between future wells is further based at least in part on the initial rig information.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of claim 1, also apply to this rejection of claim 7.
Regarding independent claim 8, while the claim is of different scope relative to independent claim 1, the claim recites limitations similar to the limitations recited by claim 1. As such, the rationales used in the rejection of claim 1 also apply to this rejection of claim 8. Further, the combination of Goel, Al Gharbi, and Vlassis teach elements that read on the “generating a drilling schedule” and “drilling the wells using the plurality of rigs according to the drilling schedule” limitations found in claim 8, but not in claim 1. See, for example, the “reservoir development planning” of para. [0004] of Goel, and the “Drilling Rig Schedule” of p. 4 of Al Gharbi. Accordingly, claim 8 is obvious under 35 USC 103, based on the combination of Goel, Al Gharbi, and Vlassis, at least for similar reasons as claim 1.
Regarding claims 9-13, while the claims are of different scope relative to claims 3-7, the claims nevertheless recite limitations similar to the limitations recited by claims 3-7. Accordingly, claims 9-13 are obvious under 35 USC 103, based on the combination of Goel, Al Gharbi, and Vlassis, for similar reasons as claims 3-7.
Regarding claim 14, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 8, further comprising updating the drilling schedule by adding a new rig to the drilling schedule when at least one future well is not included within the drilling schedule.” Al Gharbi teaches, on p. 2, a drilling schedule for years 2011 and 2012. Creating a drilling schedule for year 2013, in Al Gharbi, reads on the claimed “updating the drilling schedule by adding a new rig to the drilling schedule when at least one future well is not included within the drilling schedule.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of claim 1, also apply to this rejection of claim 14.
Regarding claim 15, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 8, further comprising removing a rig from the drilling schedule after completion of a last well when a probability of moving the rig to a new well is zero based on the Markov Chain model.” Al Gharbi teaches, on p. 20, Rig 11 being removed from the schedule around 2009-Sep-01 after completing drilling at 38Field1, which reads on the claimed “removing a rig from the drilling schedule after completion of a last well when a probability of moving the rig to a new well is zero based on the Markov Chain model.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of claim 1, also apply to this rejection of claim 15.
Regarding claim 16, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 8, further comprising calculating a budget forecast from the drilling schedule.” Al Gharbi teaches, on p. 50, “This scenario will give us a sense of the cost of the optimum Drilling Rig Schedule, which will be used to compare with other advanced scenarios (see the next scenario). From this scenario: the total moving cost is 9,130,357,400, the total operation cost is 15,722,310,000, and the total cost is 24,852,667,400.”
Regarding claim 21, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 1, wherein each well class is defined by a plurality of parameters.” Al Gharbi teaches, in Section 3.2 (see p. 22), “The list will have the name, location and detailed information about the drilling operation type of each well. It is worth noting that this information differs based on the purpose and objective of each well. Based on these details, the scheduler will classify the wells in accordance with their complexity and time needed to complete the drilling operation. Then, the scheduling operators will locate these wells on the map. Usually, the wells having a similar level of complexity will be close to one another geographically.” Al Gharbi teaches, on pp. 5 and 6, various “Well Factors.” The data used for classifying wells, and the well factors, in Al Gharbi, read on the claimed “each well class is defined by a plurality of parameters.” The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of claim 1, also apply to this rejection of claim 21.
Regarding claim 22, the combination of Goel, Al Gharbi, and Vlassis teaches the following limitations:
“The method of claim 21, wherein the plurality of parameters comprises onshore or offshore, fluid type, and drilling operation.” Al Gharbi teaches “onshore ‘drilling type’ rigs” (see p. 30), “Fluid type” (see p. 27), and “Rig Capability” (see p. 26). The rationales for combining the teachings of Al Gharbi, with the teachings of the other cited references, from the rejection of claim 1, also apply to this rejection of claim 22.
Regarding claims 23 and 24, while the claims are of different scope relative to claims 21 and 22, the claims nevertheless recite limitations similar to the limitations recited by claims 21 and 22. Accordingly, claims 23 and 24 are obvious under 35 USC 103, based on the combination of Goel, Al Gharbi, and Vlassis, for similar reasons as claims 21 and 22.

Response to Arguments
	On pp. 6 and 7 of the Amendment/Response, the applicant argues that the 35 USC 101 rejection is improper and should be withdrawn. In particular, the applicant argues, on p. 7 of the Amendment/Response, that “the movement of rigs (i.e., drilling rigs) between wells is not an abstract idea. The movement of rigs between wells cannot be performed in the human mind. The movement of rigs between wells provides a concrete and tangible result (i.e., the movement of a rig from one well to another for drilling). Thus, Step 2A, Prong One of the Alice patent eligibility analysis is not satisfied with respect to claim 1.” The applicant makes, on p. 7 of the Amendment/Response, similar arguments for claim 8, stating that “claim 8 is directed to a method of drilling wells, and positively recites the step of drilling wells. Applicant respectfully submits that the drilling of wells cannot be done in the human mind and is thus not an abstract idea.” The examiner finds the arguments unpersuasive. The limitation in claim 1 of “moving the plurality of rigs between future wells based at least in part on the predicted movement of individual rigs of the plurality of rigs,” may be viewed as something a human operator of a rig does when following rules or instructions, and in that sense, the limitation may fall under the certain methods of organizing human activity grouping of abstract ideas. (MPEP 2106.04(a).) Alternatively, the limitation may be viewed as an additional element, rather than an abstract idea element, and when applying broadest reasonable interpretation in light of its context in the claim as a whole, the limitation is analogous to: “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016),” which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception. (See MPEP 2106.05(h).) In this instance, the situation parallels the situation in Parker v. Flook. “In Flook, the claim recited steps of calculating an updated value for an alarm limit (a numerical limit on a process variable such as temperature, pressure or flow rate) according to a mathematical formula ‘in a process comprising the catalytic chemical conversion of hydrocarbons.’ 437 U.S. at 586, 198 USPQ at 196. Processes for the catalytic chemical conversion of hydrocarbons were used in the petrochemical and oil-refining fields. Id. Although the applicant argued that limiting the use of the formula to the petrochemical and oil-refining fields should make the claim eligible because this limitation ensured that the claim did not preempt all uses of the formula, the Supreme Court disagreed. 437 U.S. at 588-90, 198 USPQ at 197-98. Instead, the additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token addition to the claim that did not alter or affect how the process steps of calculating the alarm limit value were performed.” (See id.) Similar rebuttals apply to claim 8. For at least these reasons, the 35 USC 101 rejection is being maintained.
On pp. 7 and 8 of the Amendment/Response, the applicant argues that the 35 USC 103 rejection, based on the combination of the cited Irgens and Goel references, is improper, and should be withdrawn. In particular, on pp. 7 and 8 of the Amendment/Response, the applicant argues that “Irgens discloses states that are based on well location and not well classes derived from historical well data,” and “The physical location of a well cannot be reasonably interpreted as a well class, which is defined by a plurality of parameters.” Along those lines, the applicant argues, on p. 8 of the Amendment/Response, that “individual wells could not be grouped by well class because each well would in effect be its own class.” The applicant also argues, on p. 8 of the Amendment/Response, that “Goel fails to cure the deficiencies of Irgens.” The examiner finds the arguments unpersuasive. For the most part, the applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection does not rely on Irgens, but rather, on a combination of the cited Goel, Al Gharbi, and Vlassis references. Furthermore, Al Gharbi teaches, on p. 22, “Based on these details, the scheduler will classify the wells in accordance with their complexity and time needed to complete the drilling operation. Then, the scheduling operators will locate these wells on the map. Usually, the wells having a similar level of complexity will be close to one another geographically.” This teaching, from Al Gharbi, contradicts the applicant’s assertion that well locations cannot be interpreted as well classes, because Al Gharbi teaches that classes of wells are close to one another geographically. For at least these reasons, a new 35 USC 103 rejection is being asserted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2015/0317589 A1 to Anderson et al. describes techniques for determining forecast information for a resource using learning algorithms. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0107952 A1 to Zhou et al. describes creating a field development plan, involving determining, by a specially programmed computing system, a travel time between wells and reservoir cells. (See abstract.)
CN Pat. Pub. No. 110633850 A to Wu et al. describes an optimal path planning algorithm for travel time reliability. (See abstract.)
WIPO Int’l Pub. No. WO 2009/007965 A2 to Safra et al. describes routing methods in general, and more particularly to finding an effective and efficient k-route over uncertain geo-spatial datasets and to finding effective routes that travel via relevant geographical entities. (See p. 1.)
WIPO Int’l Pub. No. WO 2016/140665 A1 to Carvajal et al. describes path optimization in production network systems. (See title.)
WIPO Int’l Pub. No. WO 2017/058089 A1 to Lundh et al. describes a method for assigning a set of tasks to a plurality of drill rigs. (See abstract.)
WIPO Int’l Pub. No. WO 2020/007016 A1 to Ding et al. describes a dynamic linkage control method for an automatic production process of an intelligent workshop based on digital twin. (See abstract.)
Hasle, G., et al. "Well activity scheduling-an application of constraint reasoning." Artificial Intelligence in the Petroleum Industry: Symbolic and Computational Applications II (1996): 209-228.
Chen, Zaiben, Heng Tao Shen, and Xiaofang Zhou. "Discovering popular routes from trajectories." 2011 IEEE 27th International Conference on Data Engineering. IEEE, 2011.
Flager, Forest. "A method to optimize onshore drilling rig fleet size and schedule considering both reservoir management and operational objectives." Journal of Project Production Management 1 (2014).
Chen, Dawei, Cheng Soon Ong, and Lexing Xie. "Learning points and routes to recommend trajectories." Proceedings of the 25th ACM International on Conference on Information and Knowledge Management. 2016.
Tavallali, Mohammad Sadegh, et al. "Optimal drilling planning by considering the subsurface dynamics—combing the flexibilities of modeling and a reservoir simulator." Industrial & Engineering Chemistry Research 57.48 (2018): 16367-16378.
Ahmad, Shabir, et al. "A stochastic approach towards travel route optimization and recommendation based on users constraints using Markov chain." IEEE Access 7 (2019): 90760-90776.
Aleman, Dante I. Orta, et al. “CS238/AA228 Final Project Report: Decision-Making in the Context of Unconventional Oil Well Drilling Operations.” Stanford University - Energy and Resource Engineering Department (15 August 2019).
Sobaszek, Łukasz, Arkadiusz Gola, and Edward Kozłowski. "Predictive scheduling with Markov chains and ARIMA models." Applied Sciences 10.17 (2020): 6121.
Santos, Iuri Martins, Silvio Hamacher, and Fabricio Oliveira. "A Systematic Literature review for the rig scheduling problem." (2021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624